Case 1:17-cv-06784-VM Document 80 Filed 08/20/19 Page 1 of 22
                                                            USDC SDNY
                                                            DOCUMENT                                 ,
                                                            ELECTRONICALLY FILED                     !'
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                            DOC #: _ _
                                                                     .. ~.         ·.1u IL t1 I
                                                                                    .,......._7_1_
                                                            DATE FILED:___.~..,_:'.::.,
                                                                                 __
-----------------------------------x
GREGORY MANGO,
                                                           17 Civ. 6784          (VM)
                             Plaintiff,

    - against -                                            DECISION AND ORDER

BUZZ FEED, INC.,

                             Defendant.
-----------------------------------x
VICTOR MARRERO, United States District Judge.

     Gregory        Mango    ("Mango")        is    a   photographer         who      sued

Buzz Feed,    Inc.      ("BuzzFeed")          for       copyright       infringement

("Count I")    and removal of copyright management information

("Count II"). BuzzFeed conceded its liability on Count I, and

on January 17, 2019, the Court found BuzzFeed liable on Count

II and awarded damages for both Counts. See Mango v. BuzzFeed,

Inc., 356 F. Supp. 3d 368, 379 (S.D.N.Y. 2019). Specifically,

the Court awarded $3,750 in damages for Count I, calculated

by taking the photo's $750 licensing fee and multiplying it

by five. For Count II, the Court awarded $5,000 in statutory

damages.     The    Court    also   found      that      "though      the     award      of

statutory damages adequately compensates Mango . . . the more

significant award of costs and attorneys fees stemming from

litigation         through    trial      is        necessary      for       deterrence

purposes [,]" citing Section 505 of the Copyright Act.                                  Id.

(citing 17 U.S.C. § 505). The Court ordered Mango to submit
                                          1
Case 1:17-cv-06784-VM Document 80 Filed 08/20/19 Page 2 of 22




an application for reasonable attorneys fees and costs,                                   for

BuzzFeed to respond to that application,                           and for Mango to

provide a reply, if any, shortly thereafter. Id. at 375-79.

     Mango    submitted his                application on          February 1,          2019,

seeking $65,132.50 in fees and $1,810.03 in costs.                              (See "Fees

Application," Dkt. No. 60, at 1-2.) For the reasons discussed

below, the Court GRANTS in part and DENIES in part the Fees

Application and awards Mango $44,560.88 in attorneys fees and

costs.

                                    I .      BACKGROUND

     Mango seeks attorneys fees for the work of two attorneys,

James Freeman ("Freeman")                   and Joseph Dunne         ("Dunne"). Mango

calculates that Freeman worked for 174.95 hours at a rate of

$350 per hour and Dunne worked for 12 hours at a rate of $325

per hour, totaling $65,132.50.                        ( See id. at 4.) Mango's costs

figure includes the $400 filing fee,                        $75 for service of the

summons     and    complaint,             $7 5    for   service    of    a   third-party

subpoena,     $112      for     a         "certified       deposit      copy"     request,

$854.70     for       Mango's       deposition,           and     $293.33       for     trial

materials, such as papers and binders.                          (See "Freeman Deel.,"

Dkt. No. 61,      ~    13.)

     Mango        argues      that          the       proposed    hourly        rates     are

reasonable for three reasons. First, Mango notes that at the


                                                  2
Case 1:17-cv-06784-VM Document 80 Filed 08/20/19 Page 3 of 22




time of trial, both attorneys were experienced.                             Freeman was

a senior associate with eighteen years of legal experience,

particularly              in   copyright     litigation,        and       Dunne    was    an

associate with eight years of legal experience. Second, Mango

explains that courts in this district have awarded parties

employing        similarly-skilled counsel               fees    between          $180   and

$461 per hour. Third, because Freeman received a rate of $350

per hour in a              recent default          judgment,    Mango reasons that

$350       is        a    presumptively        reasonable       rate.        (See        Fees

Application at 4-5.)

          Mango also defends the total number of hours worked by

the       two    attorneys.            Freeman's      174.95     hours       span        from

preliminary              research       in   September        2017    to     post-trial

correspondence in October 2018.                      (See Freeman Deel., Ex. A.)

Mango       reconstructs               the   total     number        of     hours        from

contemporaneous handwritten notes,                      and provides additional

context         of       the   tasks     performed     with    the    use     of    notes,

calendars, and other later documentation.                        (See Freeman Deel.

~   5.)    The hours do not include any time used to write the

Fees Application.               (See Freeman Deel. Ex., A.)

          Because Dunne did not maintain contemporaneous records,

Mango reconstructs Dunne's time using calendars, emails, and

the court docket. Dunne appeared before the Court for trial

                                               3
 Case 1:17-cv-06784-VM Document 80 Filed 08/20/19 Page 4 of 22




(see Dkt. Minute Entry for 8/13/2019), and Mango argues that

this appearance accounted for 5.5 hours of billable work (see

Freeman Deel.       ~    12).

      Finally,       Mango       defends       the        Fees   Application         on   the

grounds that (1) the litigation was successful;                             (2) the case

clarified the legal elements for the removal of copyright

management information claims;                      and    (3)   the statutory award

was high compared to the base $750 licensing fee.                               (See Fees

Application at 9-11.)

      BuzzFeed          filed    its     response          on    February      15,    2019,

arguing that the costs,                rates,       and hours worked by Mango's

counsel are unjustified and unsubstantiated.                          (See "Response,"

Dkt. No. 62, at 3-4.)

      First, BuzzFeed seeks to limit Mango's recovery to fees

incurred     before         December       15,       2017,       arguing    that      Mango

needlessly prolonged the litigation beyond that date.                                     (See

id.   at   3-5.)     On that       date,       the    Court       suggested during a

conference that it was not inclined to depart from the three-

to-five times multiple for determining damages with respect

to Count     I     (i.e.,       $2,250    to       $3,750).      In   later mediation,

BuzzFeed    offered         a    $5,000    settlement            to   Mango,    which      he




                                               4
    Case 1:17-cv-06784-VM Document 80 Filed 08/20/19 Page 5 of 22




rejected.     (See id. Ex.Bat 202:2-10.) 1 Because Mango rejected

a settlement above the three-to-five times multiple range for

statutory damages,          BuzzFeed      argues   that     Mango   should     not

recover for fees incurred beyond December 15, 2017.

        Second,     BuzzFeed asks the Court to apply a percentage

discount      to    Freeman's    hours     for   four    reasons.     To    start,

BuzzFeed highlights that the awarded amount represents only

five percent of the amount sought in the amended complaint

($175,000),         suggesting     that      the     litigation        was     not

successful.        Second, because the contingency fee arrangement

between Mango and his counsel promised only 50 percent of the

awarded     amount     ($4,375),    BuzzFeed       argues    that   any     larger

amount     would be     a   windfall.     Third,    Buzzfeed contests          the

accuracy      of    Freeman's    hours,    which    were    calculated       using

contemporaneous notes but given context with later materials.

Fourth,     BuzzFeed     asserts    that    many    of    Freeman's    recorded

tasks were too simple to bill for, such as taking screenshots

of websites,        or were inconsistent with the record,                  such as

4.35 hours to draft a complaint that largely uses recycled

language from prior litigation.              (See id. at 5-11.)




1 The Court notes that while Mango's deposition suggests that BuzzFeed
offered to settle for $5,000, a later exhibit states that BuzzFeed offered
to settle for $4,000. (See 0kt. No. 78, Ex. 4.) That difference is
immaterial to the Court's conclusion.
                                     5
 Case 1:17-cv-06784-VM Document 80 Filed 08/20/19 Page 6 of 22




        Third, BuzzFeed seeks to exclude Dunne's hours entirely.

BuzzFeed       notes      that     Dunne        did    not     record    his    hours

contemporaneously and that the record includes inaccuracies.

For example,       Dunne and Freeman billed a separate amount of

hours    for    the same conference.              Buzz Feed also asserts that

many of Dunne's tasks should not be billable, such as getting

a new lawyer up-to-speed on the case or setting up exhibits

at trial.      (See id. at 11-13.)

        BuzzFeed argues that the rates should be lowered to match

prevailing rates in the Eastern District of New York because

Dunne and Freeman work out of that district.                       (See id. at 13.)

        Finally,   BuzzFeed contends that,                   because the declared

costs     are      not        substantiated           by     receipts     or     other

documentation,         every cost besides the filing fee should be

removed from the application.               (See id. at 15.)

        Because BuzzFeed' s            Response       references    a   confidential

contingency fee arrangement, BuzzFeed separately requests to

file the agreement under seal.                   ( See Dkt. No.     65. ) The Court

directed       Mango     to    respond     to     BuzzFeed's       sealing     request

"showing       cause     why     the    relief        requested    should      not    be

granted." ( See id.)

        Mango responded by letter dated February 21, 2019.                           (See

"February 21 Letter," Dkt. No. 66.) At the outset, regarding


                                            6
Case 1:17-cv-06784-VM Document 80 Filed 08/20/19 Page 7 of 22
 Case 1:17-cv-06784-VM Document 80 Filed 08/20/19 Page 8 of 22




statutory award, which is in line with similar cases.                 (Id. at

7.)

       Mango opposes any discounting of the Fee Application's

total hours.   Mango defends the billing of even relatively

simple tasks by arguing that the full synthesis of information

was vital to the litigation's success, which was partly based

on hard-to-prove scienter issues. Mango also benchmarks the

number of hours billed in this case to other copyright cases

involving modest damages. Finally, Mango attempts to clarify

that   Freeman's   calculation of         hours    were    based   solely on

contemporaneous    notes     and   only    the    descriptions      of   those

hours were elucidated with later records.                 (Id. at 8-10.) As

for the hourly rate, Mango supports Freeman billing at rates

that predominate in the Southern District of New York because

78 percent of Freeman's work has occurred in this district

since July 2017.     (Id.)

       In order to    substantiate certain of these                arguments,

Mango includes with his Reply over 100 pages of new exhibits,

including invoices     for attorneys        fees    from other cases        in

this district with similar damages awards.                (See Dkt. No. 68.)

       By letter dated March 1,          2019,    BuzzFeed requests that

the Court either not consider portions of Mango's February 21

Letter and Reply or grant BuzzFeed leave to file a sur-reply.


                                     8
 Case 1:17-cv-06784-VM Document 80 Filed 08/20/19 Page 9 of 22




( See "March 1 Letter," Dkt.            No.    69.)    Buzz Feed argues that

only the first sentence of the February 21 Letter is relevant

to BuzzFeed's request to file the contingency fee arrangement

under seal.     BuzzFeed further argues that Mango's Reply and

its voluminous supporting exhibits present new theories and

points    and   that     the    Court    should       provide   BuzzFeed    the

opportunity to respond to those items if the Court considers

them.    ( See id.)

        On March 11, 2019, Mango submitted a letter in opposition

to BuzzFeed's request for a sur-reply or for the Court not to

consider portions of his Reply.               ( See "March 11 Letter," Dkt.

No. 71.) Mango points out that most of the exhibits were items

pulled from the dockets of his counsel's previous cases. Next,

Mango asserts that BuzzFeed did not specify which theories

and points were new.           Finally, Mango justifies the inclusion

of time logs from other cases as a                    rebuttal to BuzzFeed' s

argument     that      Freeman's    hours       were     implausible.      After

receiving the March 11 Letter, the Court directed the parties

to refrain from further correspondence on this issue unless

directed by the Court.          (See id.)




                                        9
Case 1:17-cv-06784-VM Document 80 Filed 08/20/19 Page 10 of 22




                         II.    LEGAL STANDARDS

A. ATTORNEYS FEES

      In the Second Circuit, courts calculate attorneys fees

using the "presumptively reasonable fee" rule. See Arbor Hill

Concerned Citizens Neighborhood Ass'n v. Cty. of Albany, 522

F.3d 182,     190   (2d Cir.    2008).      The presumptively reasonable

fee is calculated by multiplying each attorney's reasonable

hourly rate by that attorney's number of hours                        reasonably

worked. See id.

      To determine a reasonable hourly rate,                   courts may use

their "considerable discretion" and weigh all case-specific

variables, 2 bearing in mind that a reasonable paying client

wishes to spend the minimum amount necessary. Id. Courts may

also make "a case-specific inquiry into the prevailing market

rates for counsel of similar experience and skill to the fee

applicant's counsel       [which may]        include judicial notice of

the   rates    awarded    in    prior       cases   and    the       court's   own

familiarity     with   the     rates     prevailing       in   the    district."



2 Arbor Hill suggests that courts can consult at least eighteen factors
for weighing reasonable rates. Twelve of these factors originate from
Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974).
Arbor Hill adds another six factors. These factors include the complexity
and difficulty of the case; the novelty and difficulty of the questions;
the level of skill required to perform the legal service properly; whether
the fee is fixed or contingent; the amount of damages involved in the
case and the results obtained; the experience, reputation, and ability of
the attorneys; and awards in similar cases. See Arbor Hill, 522 F.3d at
184 n.3.
                                       10
Case 1:17-cv-06784-VM Document 80 Filed 08/20/19 Page 11 of 22




Farbotko v. Clinton Cty.,             433 F.3d 204,         209    (2d Cir.       2005).

Finally,      Arbor       Hill    directs       courts      to    presume     that     a

reasonable,       paying        client would most        likely hire         "counsel

whose     rates     are    consistent       with    those        charged    locally,"

unless that client would have paid more for an out-of-district

attorney. See Arbor Hill, 522 F.3d at 191.

        To help courts determine the number of hours reasonably

worked,      the fee application should include contemporaneous

time     records.         The    records    should       indicate,         "for     each

attorney, the date, the hours expended, and the nature of the

work done." N.Y. State Ass'n for Retarded Children,                           Inc. v.

Carey, 711 F.2d 1136, 1154 (2d Cir. 1983). If this information

is     not    included,         the   application        "should      normally        be

disallowed."        Id.    Courts     "should      [then]    exclude       excessive,

redundant      or     otherwise       unnecessary        hours."      Quaratino       v.

Tiffany & Co., 166 F.3d 422,               425   (2d Cir. 1999).

        In determining how to exclude unnecessary hours, courts

may apply a percentage discount to the overall fee award "as

a practical means of trimming fat from a fee application,"

Carey, 711 F.2d at 1146, because "[a] request for attorney's

fees should not result in a second major litigation," Hensley

v. Eckerhart, 461 U.S. 424, 437                  (1983). For example, in this

district, courts have applied percentage reductions to hours


                                           11
Case 1:17-cv-06784-VM Document 80 Filed 08/20/19 Page 12 of 22




worked on a simple legal question,                    see Reisman Trophy Trust

v.   Smack Apparel Co.,           665 F.    Supp.       2d 420       (S.D.N.Y.       2009)

(reducing the award by 10 percent),                     block billing,           see id.

(reducing the award by an additional 5 percent), hours worked

for limited success at trial, see Childress v. Taylor, 835 F.

Supp. 739 (S.D.N.Y. 1993)            (reducing the award by 67 percent),

vague    or   inconsistent        time     entries,          see    Kirsch     v.    Fleet

Street, Ltd., 148 F.3d 149 (2d Cir. 1998)                       (reducing the award

by 20 percent), and unnecessary or inefficient hours worked,

see Tucker v. City of New York, 704 F. Supp. 2d 347 (S.D.N.Y.

2010)    (reducing the award by 33 percent).

        Similarly, courts may reduce or decline to award costs

altogether where counsel fails to proffer documentation of

the expenses.         See BWP Media USA Inc.             v.     Uropa Media,          Inc.,

No . 13 Ci v . 7 8 7 1 ,   2 0 14 WL 2 0 11 7 7 5 ,    at * 4      ( S . D. N . Y . May 16 ,

2014)    (taking judicial notice of a filing fee but disregarding

all other costs for lack of documentation).

B. ARGUMENTS RAISED IN REPLIES AND AFFIDAVITS

        The   Court    of Appeals         for   the     Second Circuit              accords

district courts wide discretion in determining how to handle

arguments first raised on reply submissions. Compare Ruggiero

v.   Warner-Lambert        Co.,     424    F.3d       249,    252     (2d    Cir.     2005)

(holding that the district court did not abuse its discretion


                                           12
Case 1:17-cv-06784-VM Document 80 Filed 08/20/19 Page 13 of 22




by considering an argument first introduced on reply)                                with

Playboy Enter.,       Inc.      v.   Dumas,    960 F.   Supp.       710,    720 n.      7

(S.D.N.Y. 1997), aff'd, 159 F.3d 1347 (2d Cir. 1998)                            (holding

that the court "need not consider" arguments raised for the

first time on reply).

      This Court sets forth its position on this topic in its

Individual       Practices.          Specifically,      Rule    II.D.2          of    the

Court's Individual Practices state that "[t]he Court will not

consider new matters raised in replies for the first time."

Furthermore,      sur-reply memoranda will be accepted only "in

the rare instances in which new controlling law is promulgated

after the filing of the reply papers." Similarly, under Rule

II. E. 1,   " [a] ff idavi ts    shall     not be    used as        a    vehicle      for

counsel     to   describe        factual       background      or       legal     issues

involved in the case .                  or for supplemental argumentation

of legal issues that would serve to evade the page limitation

set forth in the Court's Individual Practices."

                                 III. DISCUSSION

A. MANGO'S FILINGS

       First, the Court must determine which of the submitted

materials are properly before the Court for its consideration

of the Fees Application. BuzzFeed asserts that parts of each

of Mango's February 21 Letter, Reply, and exhibits submitted


                                          13
Case 1:17-cv-06784-VM Document 80 Filed 08/20/19 Page 14 of 22




with the Reply are not properly before the Court.                            (See March

1 Letter.)      On this point, the Court is largely persuaded by

BuzzFeed's arguments.

       The   majority      of Mango's        February         21    Letter    does      not

address the question of whether the sensitive fee information

contained in the contingent               fee    agreement          should be        filed

under seal. After expressing no opposition to the sealing in

the    first     sentence,     Mango      proceeds        to       address     the      Fee

Application's merits.         (See February 21 Letter.) The Court did

not direct Mango to make arguments about the Fee Application's

merits. Consistent with the Court's analogous rules for reply

memoranda       and   affidavits        in      its      Individual          Practices,

specifically       Rules     II.E   and        II.D.2,    the       Court     will      not

consider Mango's arguments in the February 21 Letter.

       For     similar   reasons,      the      Court    is    persuaded         that    it

should not consider the two arguments raised for the first

time in Mango's Reply: that the full litigation and award of

fees   is necessary in order to fulfill                       the Copyright Act's

purpose of deterring infringement (see Reply at 2); and that

scienter elements          are more     difficult         to       prove   and    so    are

worthier of higher rates            (see id. at 9). The Court will not

consider these arguments.




                                          14
Case 1:17-cv-06784-VM Document 80 Filed 08/20/19 Page 15 of 22




        Finally,     the     Court    agrees     with    BuzzFeed        that    Mango

submitted excessively voluminous exhibits with his Reply. The

Court's       Indi victual    Practices make          clear   that      accompanying

exhibits should be limited to relevant material and excerpts.

Mango cannot reasonably claim that he needed to introduce 104

pages of exhibits in support of his ten-page Reply. Per the

Court's Individual Practices, Mango should have included only

the portions directly relevant to the Reply.                         Despite this

procedural       failing,      the    Court    will     consider     any      exhibits

relevant to the arguments properly contained in the Reply.

B. ATTORNEYS FEES -- HOURLY RATES

        The    Court    is    persuaded        that    Freeman's        and     Dunne's

proposed hourly rates are reasonable because those rates are

in line with typical rates in this district for similarly-

experienced attorneys.              Freeman predominantly works on cases

in this district,            is a    senior associate,         and had eighteen

years of legal experience at the time of trial,                           largely in

copyright litigation. Dunne's work as an attorney for eight

years also justifies his proposed rate.

        The Court is not persuaded by BuzzFeed's reading of Arbor

Hill and its accompanying argument that lower average hourly

rates from the Eastern District of New York should prevail.

( See   Response       at    13.)    BuzzFeed' s      analysis     of    Arbor     Hill


                                          15
Case 1:17-cv-06784-VM Document 80 Filed 08/20/19 Page 16 of 22




misunderstands the holding of that case. Specifically, Arbor

Hill   presumes       that    the    rate    within        the   district     of    the

litigation prevails. See 522 F.3d at 191. But even if Arbor

Hill presumed a reasonable client would seek more affordable

rates in a neighboring district,                   BuzzFeed does not provide

any evidence that Mango selected his counsel for that reason.

       Therefore,      the    Court       finds    that    $350 per hour is          an

appropriate rate for Freeman's hours and $325 per hour is an

appropriate rate for Dunne's hours.

C. ATTORNEYS FEES -- TOTAL NUMBER OF HOURS

       Although       the    Court    agrees       with    Mango      regarding      the

reasonableness of the hourly rates,                   it does not agree with

the    reasonableness        of     the    total    number       of   hours   billed,

largely due to the poor record-keeping of Mango's counsel.

       The    Court    begins       with    Freeman's       stated     174. 95     hours

figure.      Freeman attests that these hours are supported by

contemporaneous handwritten records.                  (See Freeman Deel. 1 5.)

However,     Mango     acknowledges         in his        Reply that,     while      the

number of hours was documented in contemporaneous records,

the purpose of each of those hours, including the amount of

time spent on any individual task,                   was reconstructed after

the fact.     ( See Reply at 10.)




                                            16
Case 1:17-cv-06784-VM Document 80 Filed 08/20/19 Page 17 of 22




        This purported reconstruction process explains much of

the   Court's    reduction    in    hours.     Such   a   process    makes    it

difficult to assess entries            for accuracy and to determine

whether the number of hours billed was appropriate for the

work.    Despite this difficulty,           it is telling that BuzzFeed

identified       several     inconsistencies          stemming      from    this

reconstruction process.           (See Response at 10-11.)

        Rather   than    assess    each     individual    entry,    the    Court

finds it appropriate to apply a percentage discount to the

overall number of hours billed, as other courts have done in

similar circumstances. See Carey, 711 F.2d at 1146. Because

Freeman did not create descriptions for his hours worked until

after the fact, his hours essentially amount to vague entries

or    block   billing.     This    approach    prevents     the    Court     from

precisely assessing the merits of any individual entry, and

the Court therefore finds that a 20 percent discount should

apply. See Kirsch, 148 F.3d at 149 (reducing the award by 20

percent for vague and inconsistent time entries).

        The Court is further persuaded that an additional five

percent discount is appropriate because of the simplicity of

some of the billed work. Activities such as taking screenshots

of infringing articles,            arranging    service of process,           and

handling court filings,           while germane to the case, are non-

                                       17
Case 1:17-cv-06784-VM Document 80 Filed 08/20/19 Page 18 of 22




legal tasks better suited for a paralegal or other assistant

than for trial counsel. Mango contends that assigning these

tasks to an attorney was critical to the litigation's success.

( See Reply at        9.)     Specifically,    Mango argues,      without any

support,      that    taking     screenshots     actively     assists    in     the

cognitive process for counsel.                The Court is not persuaded

that for an experienced copyright litigator such as Freeman

to be aided in any essential way by screenshots,                       he had to

take them himself.

        The fact that this particular case helped clarify the

legal    elements       for     Count    II   should     mitigate,      but     not

eliminate, the percentage discount for simplicity. Thus, the

Court finds a         five percent discount to be reasonable.                   See

Heisman Trophy Trust v.            Smack Apparel Co.,         665 F.    Supp.    2d

420    (S.D.N.Y.      2009)     (reducing the award by 10 percent for

simplicity of the work billed for).

        Finally, the Court discounts Freeman's hours by another

five percent because of Mango's limited success at trial. See

Childress v.         Taylor,    835 F.   Supp.   739,   743   (S.D.N.Y.       1993)

(reducing the award by 67 percent for,                  among other reasons,

limited success at trial). Statutory damages of $8,750 is a

small recovery compared to the requested $66,933.53 in legal

fees    and   costs,        especially   considering      that   Mango    sought

                                         18
Case 1:17-cv-06784-VM Document 80 Filed 08/20/19 Page 19 of 22




damages of up to $175,000.              (See Response at 5-6.) Of course,

the    Court   is   mindful      that      fee    awards   could   deter    future

infringement        and    litigation,       which    is   undoubtedly      one    of

Mango's    goals.         However,    as    set    forth    in   Arbor     Hill,    a

reasonable, paying client seeking to spend the minimum amount

would likely balk at paying an attorney over $66,000 in fees

for an award of $8,750. Accordingly, a 30 percent of Freeman's

time    discount     should apply,          resulting      in Mango   recovering

counsel fees for only 122.465 of Freeman's hours.

       As for Dunne,         the Court is persuaded that all but 5.5

hours of his work should be struck from the Fees Application.

The 5.5 hours account for the time Dunne billed for attending

the bench trial before the Court on August 13,                        2018.       (See

Dkt.   Minute Entry for 8/13/2018.)                 However,     none of Dunne's

others hours were properly documented by contemporaneous time

records. Therefore, the Court finds that Mango cannot recover

those hours. See Carey,              711 F.2d at 1154. Even if the Court

were to consider the hours,                BuzzFeed raises a valid concern

that they may not reflect reality. For instance, in one entry,

Dunne is reported to have conferred with a Freeman on August

10,    2018;   however,      no such conference appears in Freeman's

records.




                                           19
Case 1:17-cv-06784-VM Document 80 Filed 08/20/19 Page 20 of 22




       Like       Freeman's       hours,     Dunne's        5.5   hours     should   be

discounted five percent for Mango's limited success at trial

for    the       same   reasons    discussed        above,    resulting      in Mango

recovering counsel fees for 5.225 of Dunne's hours. The Court

is not persuaded that a further discount is appropriate to

reflect the supposed simplicity of Dunne's work.                            In seeking

such a discount, BuzzFeed characterizes Dunne's trial work as

limited to "setting up a series of file folders containing

exhibits (rather than using trial binders), and handing them

to Mr. Freemen when he wanted to introduce them."                            (See Dkt.

No.    63    ~   17.) While this characterization may describe what

BuzzFeed observed,             the Court is not a position to question

what insight or advice Dunne provided during the course of

the trial.          Further,      the Court and both parties benefi tted

from    any       further      assistance         Freeman    received     from   Dunne

during his presentation, which likely kept the trial running

more smoothly and in a timely fashion.

        Finally,         the    Court   is    not     persuaded      by     BuzzFeed's

argument that Mango cannot recover for any hours billed after

December 15,            2017. BuzzFeed does not cite any case where a

settlement          offer      precluded     further        fee   awards.     Instead,

BuzzFeed references one case concerning a sanctions dispute,

see McDermott v. Monday Monday, LLC, No. 17 Civ.                            9230, 2018

                                             20
Case 1:17-cv-06784-VM Document 80 Filed 08/20/19 Page 21 of 22




WL   1033240,     at    *3    n.4    (S.D.N.Y.    Feb.     22,   2018),     another

granting a fee award, see Megna v. Biocomp Labs. Inc., 225 F.

Supp. 3d 222, 225 (S.D.N.Y. 2016), and a third which does not

discuss the prospect of settlement, see MCA, Inc. v. Wilson,

667 F.2d 180, 187 (2d Cir. 1981).                (See Response at 3-5.) None

of those      situations apply to this             case     -- which does       not

involve sanctions -- and the Court has already determined

that   fees     are    warranted.      Further,    Mango     was       justified in

continuing litigation after the proposed settlement offer was

rejected.      Not     only was      Mango's     damages    award      larger   than

BuzzFeed's       proposed           settlement     offer,        but     BuzzFeed's

reasoning ignores Mango's legitimate interest in deterring

future violations by means of a trial on the merits.

       For these reasons, the Court discounts the total number

of hours of the Fees Application because of record-keeping

reasons.      In sum, the Court applies a 30 percent discount to

Freeman's 174. 95 billed hours,                resulting in 122. 465 hours,

and a five percent discount to 5.5 of Dunne's hours, resulting

in 5.225 hours.

D. COSTS

       Mango     did    not    provide     any    documentation,          beyond   a

declaration, to substantiate his legal costs, which he claims

were incurred for service of process and subpoena, copies of

                                          21
Case 1:17-cv-06784-VM Document 80 Filed 08/20/19 Page 22 of 22




documents,    and   clerical     supplies.       He     did     not    provide

receipts,    invoices,   or   any     other    sort    of   contemporaneous

evidence.    Because of this     lack of evidence,             the    submitted

materials do not demonstrate whether Mango incurred any of

the expenses listed in the Fees Application. The Court takes

judicial notice of the filing fee in the amount of $400, which

BuzzFeed does not contest,       and strikes the remaining costs,

for which the Court has no warranted basis for noting their

accuracy.

                               IV.     ORDER

     For the reasons stated above, it is hereby

     ORDERED that plaintiff Gregory Mango's application for

an award of attorneys fees           (0kt. No.   59)   is GRANTED IN PART

and DENIED IN PART. Mango is awarded $44,560.88 in fees and

$400 in costs.



SO ORDERED.


Dated: New York, New York
       20 August 2019



                                               VICTOR MARRERO
                                                  U.S. D. J.




                                      22
